Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
Authorization for this examiner’s amendment was given in an interview with Attorney Adam Smith on 8/11/2022.
Attorney requests to cancel claims 11-16.

The application has been amended as follows: 
Claims 11-16 are cancelled.
	End of examiner’s amendment.

Allowable Subject Matter
Claims 1-3, 7-10 and 17-21 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
None of the prior art of record discloses or suggests alone or in combination that a display assembly comprising a combination of various elements as claimed, more specifically, the combination of “an electronic display layer positioned between the front cover layer and the rear cover layer; and a cavity positioned vertically above an upper edge of said electronic display layer or below a lower edge said electronic display layer and configured to receive a static poster with a printed graphic, wherein said cavity is configured to receive at least a portion of the illumination provided by the lighting elements such that both said electronic display layer and said static poster are separately illuminated when said lighting elements are powered” as set forth in claim 1; and “a transparent electronic display layer configured to display images and positioned between the front transparent layer and the rear transparent layer; a cavity positioned along an edge of, and on an opposing side of the lighting elements as compared to the light guide so as to occupy a non-coextensive space relative to the transparent electronic display layer; and wherein the lighting elements are configured to, when illuminated, simultaneously emit light to both the transparent electronic display layer and the static poster such that the images displayed at the transparent electronic display and the artwork of the static poster are illuminated simultaneously” as set forth in claim 17.
Claims 2-3, 7-10 and 21 are allowed since they depend either directly or indirectly on the allowed claim 1.
Claims 18-20 are allowed since they depend either directly or indirectly on the allowed 17.
Conclusion
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance”.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANH NHAN P NGUYEN whose telephone number is (571)272-1673.  The examiner can normally be reached on Monday, Tuesday, Thursday and Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael H. Caley can be reached on 571 272 2286.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THANH NHAN P NGUYEN/Primary Examiner, Art Unit 2871                                                                                                                                                                                                        
-- August 11, 2022